Citation Nr: 0202510	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  98-16 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability due to service-connected left knee and left ankle 
disabilities.

2.  Entitlement to service connection for a right hip 
disability due to service-connected left knee and left ankle 
disabilities.

3.  Entitlement to service connection for a disability of the 
lumbar spine due to service-connected left knee and left 
ankle disabilities.

4.  Entitlement to service connection for a right knee 
disability, due to service-connected left knee and left ankle 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

By rating decision dated in February 1990, the Regional 
Office (RO) denied the veteran's claim for service connection 
on a secondary basis for right knee, low back and bilateral 
hip disabilities.  He was notified of this determination and 
of his right to appeal by a letter dated the following month, 
but a timely appeal was not received.  

In 1995, the veteran's representative argued that there was 
clear and unmistakable error (CUE) in the February 1990 
rating action.  In an August 1996 rating action, the RO 
concluded that CUE was not present in the February 1990 
rating decision that denied service connection for right 
knee, low back and bilateral hip disabilities due to service-
connected disabilities.  In addition, in April 1997, the 
veteran's claims folder was reviewed by the Compensation and 
Pension Service of the Department of Veterans Affairs (VA).  
In its April 1997 letter to the veteran's representative, the 
Compensation and Pension Service noted that there was no CUE 
in the February 1990 rating action.  It added that the RO had 
confirmed and continued the denial in the August 1996 rating 
action, but concluded that this action was premature.  The 
Compensation and Pension Service instructed the RO to order a 
new VA examination and to request an opinion concerning the 
relationship between the veteran's bilateral hip, lumbosacral 
spine and right knee disabilities and his service-connected 
left knee and left ankle disorders.  

By rating action dated in December 1997, the RO denied 
service connection for degenerative arthritis of the hips, 
lumbar spine and right knee on the basis that they were not 
due to the veteran's service-connected left knee and left 
ankle disabilities.  As noted when this case was before the 
Board of Veterans' Appeals (Board) in April 2000, the 
December 1997 rating decision failed to consider the 
veteran's claim on the basis of whether new and material 
evidence had been submitted to reopen the claims.  The law is 
clear that "the Board does not have jurisdiction to consider 
a claim which it previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board's April 2000 
decision found that there was new and material evidence and 
remanded the case for additional development of the record.  
As the requested actions have been accomplished, the case is 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable adjudication of the 
claim.

2.  The veteran has been granted service connection for 
residuals of trauma to the left knee, with degenerative 
arthritis, evaluated as 30 percent disabling; and for 
traumatic arthritis of the left ankle, residuals of fracture, 
evaluated as 10 percent disabling.

3.  There is no etiological relationship between the 
veteran's right hip disability, which was first documented 
many years after service, and either of his service-connected 
disabilities.

4.  A left hip disability was first present many years after 
service and has not been shown to be related to the veteran's 
service-connected left knee or left ankle disabilities.

5.  A disability of the lumbar spine was initially documented 
many years after service, and is not etiologically related to 
veteran's service-connected left knee or left ankle 
disabilities.

6.  A right knee disability was first demonstrated many years 
after service and is not etiologically related to the 
veteran's service-connected left knee or left ankle 
disabilities.


CONCLUSIONS OF LAW

1.  A left hip disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. § 3.310(a) 
(2001).

2.  A right hip disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. § 3.310(a) 
(2001).

3.  A lumbar spine disability is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. § 3.310(a) 
(2001).

4.  A right knee disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. § 3.310(a) 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legislation enacted during the course of this appeal has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the claimant and the representative, 
and has enhanced its duty to assist a claimant in developing 
the facts pertinent to the claim.  38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated he is 
in receipt of any other private medical treatment.  
Additionally, the RO provided the veteran with several 
examinations in relation to his orthopedic disabilities and 
has obtained medical opinions concerning the etiology of his 
disabilities.  

The record discloses that the December 1997 and October 1999 
rating decisions provided the veteran with the reasons and 
bases for the denial of his claim.  The August 1998 statement 
of the case and the July 1999 and January 2002 supplemental 
statements of the case provided the veteran with the legal 
requirements for a grant of service connection on a secondary 
basis.  These notification letters were sent to the veteran's 
latest address of record, and correspondence copies were 
mailed to the veteran's accredited representative, The 
American Legion.  These notifications were not returned by 
the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran, and his representative, 
have received these determinations.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

Factual background

In a statement dated in April 1989, M. J. Geoghegan, M.D., 
noted that the veteran had been followed for difficulty 
related to the left lower extremity.  It was indicated that 
the veteran suffered a severe injury to the left lower 
extremity resulting in injury to the knee joint and left 
ankle.  Dr. Geoghegan added that over a period of years, the 
veteran had an instability of the knee as well as pain in the 
left knee, and that he also had difficulty with the left 
ankle.  The physician opined that the veteran suffered 
injuries involving the three major joints of the left lower 
extremity and that this resulted in a total hip replacement 
on the left side.

Following a VA orthopedic examination in August 1989, the 
pertinent assessments were L5-S1 Grade I spondylolisthesis 
with spondylitic defect; low back pain; and status post left 
total hip arthroplasty, possible for degenerative joint 
disease.  It was stated that there was no documentation that 
the procedure was done for osteoarthritis.

Private medical records dated from 1984 to 1995 have been 
associated with the claims folder.  These records reflect 
that the veteran underwent a total hip replacement on the 
left in March 1989 and on the right in May 1994.

In October 1995, Dr. Geoghegan wrote that the veteran had 
been initially seen in November 1988 for pain in the left 
hip, left knee and left ankle.  He stated that the veteran 
had undergone arthroplastic surgery on both hips.  The 
physician commented that the veteran's problem stemmed from 
increased stress superimposed on his other joints by his knee 
and ankle problem.  He added that the veteran had transferred 
some increased stress to the hip area due to his knee and 
ankle problem and this had resulted in degenerative changes 
occurring.  Dr. Geoghegan concluded that there was a 
"cause" relationship between the veteran's left knee and 
ankle conditions and his hip problems.  

A VA examination of the spine was conducted in May 1997.  It 
was noted that the veteran had no trouble with his hips and 
knees on discharge from service.  It was indicated that he 
began to have left hip pain in 1986, resulting in surgery in 
1989, and that his right hip problems began in 1993, with 
surgery in 1994.  It was also reported that, at that time, he 
had right knee and low back pain.  Following an examination, 
the pertinent diagnoses were status post total hip prosthesis 
right and left; mild degenerative changes of the lumbar 
spine; and degenerative arthritis of the right knee.  The 
examiner commented that she was not able to give an opinion 
about arthritis of the hips because of bilateral hip 
replacement.  She added that arthritis of the lumbar spine 
and right knee was not due to the service-connected left knee 
arthritis.  It was stated that the degenerative changes were 
consistent with the veteran's natural aging process.

Subsequently, the physician who conducted the May 1997 VA 
examination was asked to furnish an opinion concerning the 
etiology of the veteran's bilateral hip disability.  In May 
1997, the physician noted that she had reviewed the entire 
claims folder.  It was reported that arthritis of both hips 
was recorded in 1989 and later, and that the hip replacements 
were not secondary to the veteran's service-connected left 
knee and left ankle problems.  It was stated that the veteran 
had developed degenerative changes in both hips and knees 
late in life and that these joints were susceptible to such 
changes in older people and because of the multiple nature of 
the condition, they were "progressive aging process of 
degeneration."  Finally, the physician commented that 
assuming that the veteran's hip joints did not have any 
anatomical defect, the degenerative changes in the hips were 
insidious in onset starting at an older age and service 
connection could not be established.

The veteran was afforded magnetic resonance imaging of the 
left lower extremity at a private facility in February 1999.  
The impression was moderately diffuse osteoarthritis 
involving the medial and lateral femorotibial compartments 
and patellofemoral compartments along with a small joint 
effusion.

In June 1999, the VA physician who conducted the May 1997 VA 
examination and rendered an opinion in November 1997, 
provided another opinion concerning the etiology of the 
veteran's low back and bilateral hip disabilities.  It was 
noted that the medical record had been reviewed, as well as 
Dr. Geoghegan's records and the magnetic resonance imaging of 
February 1999.  The physician noted that at the time of the 
examination in May 1997, the range of motion of both the left 
knee and left ankle was essentially normal, and there was no 
evidence of abnormal gait.  She reviewed the findings of the 
August 1989 VA examination that included "minimal anterior 
displacement of L5 on S1 of undetermined etiology."  She 
opined that it was not likely that the condition was caused 
by "abnormal gait" and that it was due to a childhood-
acquired condition or was congenital.  She further concluded 
that it was not likely that the back condition was aggravated 
by "abnormal gait" and noted that the abnormal gait was not 
present at the time of her examination.  In addition, the 
physician stated that it was not likely that either hip 
condition was caused by "abnormal gait," but it was due to 
an aging process.  Finally, the physician said that it was 
not likely that either hip condition was aggravated by 
"abnormal gait."

On VA examination in August 1999, the veteran described pain 
in the left knee and left ankle.  He noted that the right 
knee was becoming painful.  Following an examination, the 
pertinent diagnoses were status post total hip replacement, 
right and left; lumbar spine essentially negative, with some 
limitation of motion; right knee with chronic inflammation 
resulting in synovial fluid collection in the joint.  The 
examiner commented that she had reviewed the claims folder 
and that it was her opinion that it was not likely that the 
veteran's bilateral hip, lumbar spine and right knee 
complaints were related to the service-connected left knee 
and left ankle conditions.  The physician added that the 
question of aggravation did not arise in view of her opinion.

Private medical records disclose that an arthroscopy and 
partial lateral meniscectomy of the right knee were performed 
at a private facility in April 1998.

The veteran was examined by the VA in August 2000.  The 
physician noted that he had reviewed all the records in the 
veteran's claims folder, to include the reports from Dr. 
Geoghegan and the various VA examinations.  Following an 
examination, the pertinent impressions were right knee 
arthrosis; low back pain with mild degenerative joint disease 
without neurologic dysfunction; well functioning right total 
hip arthroplasty; and status post revision of left total hip 
arthroplasty with postoperative infection.  The examiner 
stated that he had difficulty commenting on the etiology of 
the veteran's hip arthritis without reviewing the pre-
operative hip X-ray studies.  He added that he had difficulty 
coming up with a connection between the knee and ankle 
disorders causing hip arthritis.  He noted that the pathology 
report of the femoral heads following both surgeries was 
consistent with osteoarthritis.  The examiner concluded that 
it was "unlikely that the hip arthritis, with evidence that 
I have, which is minimal was caused by the knee and ankle 
conditions.  I feel the right knee condition is not worsened 
by the left knee condition."  The physician stated that he 
saw no relationship between the ankle condition on the left 
and the knee condition on the left with the low back 
condition.  Finally, he noted that he did not agree with Dr. 
Geoghegan's opinion.

Following a request for information from the VA, Dr. 
Geoghegan submitted two statements.  In February 2001, he 
indicated that he had submitted all the information his 
office had for the relevant time period.  He added that he no 
longer had X-ray studies prior to 1989, as they had been 
microfiched.  Later that month, Dr. Geoghegan stated that the 
veteran's records from 1987 to 1989 were no longer available.  
He noted that records seven years or older were destroyed.  

In October 2001, a VA physician noted that he had reviewed 
the VA examination report of August 1999, the VA examination 
of August 2000 and the records submitted by Dr. Geoghegan 
dated from 1988 to 1994.  The physician concluded that there 
was no credible evidence that the acknowledged service 
conditions of the left knee and left ankle either caused, 
contributed to or accelerated the condition of the low back, 
right knee and the bilateral hips.

Service connection is in effect for residuals of trauma to 
the left knee, with degenerative arthritis, evaluated as 30 
percent disabling; and for traumatic arthritis of the left 
ankle, residuals of fracture, evaluated as 10 percent 
disabling.

Analysis 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The record in this case clearly shows that the veteran 
currently has disabilities of each hip, the lumbar spine and 
the right knee.  The only question before the Board is 
whether such disabilities were caused or aggravated by his 
service connected left knee or left ankle disabilities.  The 
Board acknowledges that Dr. Geoghegan, the veteran's private 
physician, believes that the veteran's bilateral hip problems 
are due to his service-connected disabilities.  

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the question of the weight to be 
accorded to medical opinions of the claimant's treating 
physician.  In Guerrieri v. Brown, 4 Vet. App. 467 (1993), 
the Court specifically declined to adopt the "treating 
physician" rule.  In Schisler v. Heckler, 787 F.2d. 76, 81 
(2nd Cir. 1986), the United States Court of Appeals for the 
Second Circuit promulgated the rule as follows:

[The] treating source's opinion on the 
subject of medical disability, i.e., 
diagnosis and nature and degree of 
impairment, is (i) binding on the 
factfinder unless contradicted by 
substantial evidence; and (ii) entitled 
to some extra weight, ...although 
resolution of genuine conflicts between 
the opinion of the physician, with its 
extra weight, and any substantial 
evidence to the contrary remains the 
responsibility of the fact-finder.

The rule was adopted for the Social Security system to 
resolve conflicting medical evidence.  However, in refusing 
to invoke the rule for the VA adjudication system, the Court 
held that the Board "must articulate the reasons or bases for 
accepting or rejecting the medical opinions of treating 
physicians and  psychologists for the weight it ascribes to 
the evidence.  Guerrieri, at 472.  In White v. Prinicipi, 243 
F.3d 1378 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit upheld the determination of 
the Court that failed to adopt the "treating physician" 
rule.  

Initially, it is significant to point out that Dr. Geoghegan 
has not provided an opinion concerning the relationship 
between the veteran's service-connected disabilities and 
either his low back disorder or his right knee disability.  
In this regard, the veteran is advised that the Veterans 
Claims Assistance Act did not change the basic premise 
required to establish service connection.  A veteran seeking 
disability benefits must establish: (1) status as a veteran; 
(2) the existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) the degree of 
the disability; and (5) the effective date of his disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The 
Board reiterates that fact that there is no medical evidence 
of record supporting his claim that his service-connected 
disabilities caused or aggravated his low back or right knee 
disabilities.  

With respect to the claims for service connection for 
bilateral hip disabilities, the Board notes that several VA 
physicians have reviewed the entire record, including the 
opinion from Dr. Geoghegan.  They have all concluded that 
there is no relationship between either of the veteran's 
service-connected disabilities and bilateral hip, lumbar 
spine or right knee disabilities.  One VA doctor noted that 
nearly thirty years had elapsed since the service-connected 
injury to the left ankle and left knee, and that there were 
no complaints concerning the hips until 1989.  In addition, 
the physician stated that the affected joints were 
susceptible to degenerative changes in older people.  In this 
regard, the Board observes that the opinions of the VA 
physicians were predicated on a review of the entire record, 
which was not available to Dr. Geoghegan.  The Board 
believes, therefore, that the opinions of the veteran's 
private physician are of less probative value than those of 
the VA physicians.  Thus, the Board concludes that the weight 
of the evidence is against the claims for service connection 
on a secondary basis for right and left hip disabilities, a 
disability of the lumbar spine and a right knee disability.  


ORDER

Service connection for a left hip disability on a secondary 
basis is denied.

Service connection for a right hip disability on a secondary 
basis is denied.

Service connection for a lumbar spine disability on a 
secondary basis is denied.

Service connection for a right knee disability on a secondary 
basis is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

